DETAILED ACTION

Applicants’ response filed 10/15/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending. 
Prior art rejections are maintained. 
Rejections under 35 USC 112 are withdrawn in view of amendments. 
Objections are withdrawn in view of amendments. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 10/15/2021 have been fully considered but they are not persuasive.

Claim 1 recites: 

    PNG
    media_image1.png
    253
    620
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    623
    567
    media_image2.png
    Greyscale


	Applicants also contend the prior arts do not teach an access point as stated in some of the dependent claims. The Examiner respectfully disagrees. For example, Hokanson substantially teaches (i.e., Figure 1 and paragraph 0024) the base station 14 to be an access point. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts of record. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. If Applicants believe an interview with the Examiner might advance prosecution, then they are welcome to contact the Examiner with proposed claim amendments for a discussion. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. 













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112